Citation Nr: 0932097	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for aural fullness and 
vertigo.

2.  Entitlement to service connection for lumbar spine 
degenerative joint and disc disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The issue of service connection for lumbar spine degenerative 
joint and disc disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In April 2009, the representative claimed the issue of 
service connection for tinnitus.  This matter is referred to 
the RO for appropriate action.


FINDING OF FACT

A disorder causing aural fullness and vertigo, to include 
benign paroxysmal positional vertigo (BPPV), was not manifest 
in service and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for a disorder causing 
aural fullness and vertigo are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  An August 2003 
letter to the Veteran addressed all three notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of the evidence required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
notified of effective dates for ratings and degrees of 
disability in April 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the Veteran concerning effective date or degree of disability 
for the service connection claim are harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award. 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and a VA examination was conducted in March 
2009.  VA has satisfied its assistance duties.

Merits

The Veteran appeals the RO's March 2004 denial of service 
connection for aural fullness and vertigo.  He reported in 
July 2003 that he spent 20+ years in helicopters and was 
exposed to acoustical trauma in service.  In June 2005, his 
representative indicated that vertigo was documented in 
service and that it has continued to bother the Veteran.  In 
April 2008, the Veteran reported an ear infection in 2002.  
In April 2009, the representative stated that the Veteran's 
aural fullness and vertigo was the same issue he had been 
dealing with since his military service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records show an upper respiratory infection 
in February 1965 with inability to move the tympanic 
membrane.  A right myringotomy was performed and clear fluid 
was exuded.  In April 1975, the Veteran complained of ear 
pain and denied vertigo.  He was assessed with otitis 
externa.  In April 1976, he was seen for earache and 
dizziness.  On service retirement examination in May 1980, he 
denied having dizziness and did not report aural fullness, 
and he was normal clinically except for hearing loss, 
tinnitus, and a positive Valsalva.  

The Veteran reported a history of dizziness and aural 
fullness when seen at the Atlanta Ear, Nose and Throat 
Associates in September 2000.  He stated that the dizzy 
spells occur when he is on his back and gets up to his feet.  
An auditory brainstem evoked response test supported a normal 
auditory pathway conduction from the cochlea through the mid-
brainstem bilaterally.  

On VA examination in March 2009, the Veteran stated that he 
had occasional vertigo which usually only lasted a few 
seconds and was self limiting.  He denied otorrhea and 
otalgia and stated that he had had a left tympanic membrane 
rupture in service.  Clinically, the Veteran's tympanic 
membranes were intact and mobile and there was no middle ear 
effusion.  The examiner felt that the Veteran's vertigo 
sounded consistent with benign paroxysmal positional vertigo.  
He felt that it was less likely than not related to any noise 
exposure or time in service.  

Based on the evidence, the Board concludes that service 
connection is not warranted for aural fullness and vertigo.  
While the Veteran had ear symptoms in service including right 
ear fluid, ear pain, and dizziness, the examiner who examined 
him in March 2009 felt that it was less likely than not that 
the Veteran's current BPPV was related to noise exposure or 
time in service.  As far as service connection by way of 
continuity of symptoms is concerned, the evidence does not 
adequately demonstrate continuity since service to relate the 
aural fullness and vertigo back to service.  The Veteran 
denied continuing symptoms on service retirement examination 
in 1980, and there is no mention of aural fullness or vertigo 
post-service until 2002.  As the Court noted in Godfrey v. 
Brown, 7 Vet. App. 398 (1995), evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  The Board finds that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for aural fullness and vertigo is denied.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Board has not rendered a final decision on the claim for 
service connection for lumbar spine degenerative joint and 
disc disease.  Review of the record reveals that further 
development is required.  In the remand section of the 
Board's last decision, it had ordered a VA examination for 
the Veteran's lumbar spine disorder.  The examiner was to 
render an opinion with reasons as to whether it is at least 
as likely as not (a probability of at least 50 percent) that 
any of the Veteran's current lumbar spine disability is 
related to in-service manifestations, and to provide complete 
rationales for all conclusions reached.  The opinion as 
reported by the examiner in March 2009 was that it was "at 
least as likely than not" that the Veteran's back pain was 
specifically related to his active duty.  The reasons for the 
opinion given were that he went a significant amount of time 
before he began to have back pain after discharge and he had 
no injury during his active duty.  The Board had noted in 
January 2008 that the Veteran had been seen for low back pain 
with radiation into his right leg posteriorly in service in 
September 1969, but the examiner in March 2009 did not 
mention that, and instead reported that the Veteran did not 
report to him that he had had any back pain in service and 
did not remember any specific injury.  The Board finds that 
an amended opinion is required, due to the September 1969 
service medical record and the phraseology used in the March 
2009 VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The examiner who examined the 
Veteran in March 2009 should review the 
Veteran's claims folder again, 
including particularly the September 
1969 service medical record which shows 
treatment for low back pain with 
radiation into the Veteran's right leg 
posteriorly.  The examiner should 
thereafter render an opinion with 
reasons as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that any of the 
Veteran's current lumbar spine 
disability is related to in-service 
manifestations.  The examiner should 
either state that it is at least as 
likely as not, or that it is not at 
least as likely as not.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  If that examiner 
is not available, another examiner 
should be utilized.  Provide the claims 
folder to either examiner for review in 
conjunction with the medical opinion.

2.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


